DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 10-11, 15, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle (US 2010/0219935) in view of Newman (US 2011/0043325) in further view of Botten (US 2013/0249568) in further view of Ebrom (US 2016/0181028).
Regarding claim 1, Bingle discloses a user interface system for controlling a vehicle operation (Abstract), comprising: 
a printed circuit board (42, fig. 4) having a front side and a back side (para. 30); 
the printed circuit board including a top layer (top layer of 42, fig. 4) being electrically conductive and defining the front side of the printed circuit board (para. 30); 
at least one proximity sensor (82, fig. 4) integrated into the front side of the printed circuit board and aligned with the at least two (16, fig. 2; see example of two indicia located on single key) indicia (32, fig. 4) for detecting a user object adjacent to the at least two indicia and outputting a corresponding detection signal (para. 30, 35); 
the printed circuit board further including a base layer (bottom of 82 in fig. 4) under the top layer, the base layer being at least partially formed of an optically transparent material and defining the back side of the printed circuit board (para. 30); 
and the optically transparent material of the base layer (para. 30, wherein the sensor keys 42 are translucent) forming a light channel (see fig. 4 and para. 31; wherein light passes from light sources 100 through sensor 82 to keys 32) under the at least two (16, fig. 2) indicia to illuminate the at least two indicia (fig. 7-12 and Abstract); and 
a controller unit coupled to the at least one proximity sensor and the at least one light emitting device and configured to process the detection 36028925-00479/711040US signal for controlling the vehicle operation and control selective illumination of the at least one light emitting device (para. 30-31).
Bingle fails to disclose wherein the indicia is on the PCB.
Newman discloses the top layer of the printed circuit board (sensor 24 in para. 44 and fig. 5) including at least two (para. 46; wherein emblems or decals contain more than one indicia) indicia etched into the top layer (para. 46; wherein sensor emblems are etched from plated surfaces).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Newman in the device of Bingle. The motivation for doing so would have been to provide etched sensor symbols to the user for identifying the function of each sensor (para. 46).
Additionally, Bingle fails to disclose wherein the light emitting device is attached to the backside of the PCB.
Botten discloses at least one light emitting device (54, fig. 7) attached to the back side of the printed circuit board (30, fig. 7) and disposed under the at least one indicia 
Botten further discloses wherein the printed circuit board (30 in fig. 7 and fig. 3) defining at least on cutout (para. 44; wherein at least a portion of the PCB is transparent for allowing light to transmit through the PCB) on the back side adjacent to the at least one light emitting device (LEDs 54) for channeling light from the at least one light emitting device through the printed circuit board (para. 44).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Botten in the device of Bingle. The motivation for doing so would have been to provide the ability to have light emitting elements connected directly with a pcb (Botten; fig. 7 and fig. 3), ultimately creating a slimmer profile for the light sensor.
Additionally, Bingle fails to disclose wherein a light channel passes through the top layer. 
Ebrom discloses an absence of material forming the top layer forming a light channel (para. 12; wherein the light channel passes through the base layer of the pcb).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Ebrom in the device of Bingle. The motivation for doing so would have been to provide the ability have a structured light channel which passes through the pcb (Ebrom; para. 12), such that no light loss (e.g. light leakage) is experienced due to the secure structure of the light channel. 
Regarding claim 5, Bingle discloses wherein the at least one light emitting device includes a plurality of light emitting devices (100, fig. 4) and the at least one proximity sensor includes a plurality of proximity sensors (82, fig. 4) and each of the plurality of proximity sensors is associated with and aligned with one of the plurality of indicia (32, fig. 4).  
Regarding claim 6, Bingle discloses further including an applique (36, fig. 4) being at least semi-transparent overlying the front side of the printed circuit board and defining a touch surface.  
Regarding claim 8, Bingle discloses wherein the printed circuit board defines at least one light channel (40, fig. 4) adjacent to the at least one lighting emitting device for channeling light from the at least one lighting emitting device through the printed circuit board (para. 31).   
Regarding claim 10, Bingle discloses wherein the at least one proximity sensor is a capacitive electrode (para. 30).  
Claim 11 is rejected for the same reasons as stated above, see claim 1.
Regarding claim 15, Newman discloses further including at least one auxiliary sensor positioned on the front side of the printed circuit board (fig. 43; wherein sensors can have different or auxiliary functions from the main function).  
Regarding claim 21, Newman discloses wherein at least one indicia indicates the locations of at least one proximity sensor (para. 46 and fig. 5).
Regarding claim 23, Botten discloses wherein the PCB is a single printed circuit board and the front side is opposite the back side of the single PCB (see 30 in fig. 7 and in fig. 3), the back side comprises a conductive layer (para. 29), and the at least one 
Regarding claim 24, Botten discloses wherein the light emitted by the at least one lighting emitting device penetrates and is channeled through the printed circuit board from the back side of the front side to illuminate the at least one indicia etched into the top layer (para. 44), the printed circuit board is multilayer printed circuit board (30, fig. 3) having at least on conductive layer (14, fig. 3) disposed between the back side of the printed circuit board and the front side (see fig. 3), and the at least one conductive layer (para. 14, fig. 7) defines the absence of conductive material so as to form the light channel (para. 44, wherein a portion of the PCB is transparent under the conductive layer 14 to function as a light channel for illuminating the sensor/conductive layer 14).

Claims 2-3 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of Newman in further view of Botten in further view of Schmidt (2006/0262549).
Regarding claim 2, Bingle discloses including a reflector overlying the back side of the printed circuit board for reflecting light from the at least one light emitting device through the base layer of the printed circuit board and to the at least two indicia (see reflector in para. 31).  
Bingle fails to disclose a sealed cavity that prevents bleeding light.
Schmidt discloses the reflector (54, fig. 4) comprising at least one sealed light cavity to seal to seal light from the at least one light emitting device associated with one 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Schmidt in the device of Bingle. The motivation for doing so would have been to provide the ability for greater efficiency by having no lost light through the use of the reflective sealing member (Schmidt para. 24 and fig. 4).
Regarding claim 3, Bingle discloses further including a back cover (40, fig. 4 and fig. 31) supporting the reflector and the printed circuit board.
Regarding claim 26, Schmidt discloses wherein the printed circuit board (48, fig. 4) includes vias (see holes in which terminal contacts 60 are placed) extending through the base layer (bottom of 48, fig. 4) and surrounding the light channel (58, fig. 4 and para. 24).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Schmidt and Bingle. The motivation for doing so would have been to provide the ability to provide vias in the PCB as means to connect the PCB to other circuits and parts of the device (Schmidt; fig. 4 and para. 24; wherein vias allow connection options). Further wherein vias in PCB are conventional.   

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of Newman in view of Botten in further view of Park (US 2017/0285844).
Regarding claim 4, Bingle fails to explicitly disclose a ground layer.

When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Park in the device of Bingle. The motivation for doing so would have been to provide noise blocking (Park; para. 391).
Claim 18 is rejected for the same reasons as claim 4.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of Newman in view of Botten further in view of Lui (US 2015/0277662).
Regarding claim 13, Bingle fails to disclose a driven shield.
Lui discloses further including a driven shield (17A in fig. 3B) positioned beneath the plurality of capacitive electrodes (11A, fig. 3B) for minimizing the influence of parasitic capacitance (para. 47).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Lui in the device of Bingle. The motivation for doing so would have been to provide the ability to increase sensitivity and reduce noise (Lui; para. 47).  
Regarding claim 14, Lui discloses wherein the driven shield is a portion of the top layer (see fig. 3B as applied to fig. 1B wherein the electrode is above the circuit model).  
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of Newman in further view of Shedletsky (US 2016/0216801), hereinafter referred to as “Shed”.
Regarding claim 17, Bingle fails to disclose a water sensor.
Shed discloses wherein the at least one auxiliary sensor includes at least one water sensor (810 and 812 in fig. 8) for detecting a presence of water on the touch surface of the applique (para. 41, 44-45).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Shed in the device of Bingle in view of Newman. The motivation for doing so would have been to provide the ability to detect the presence of water on the capacitive touch pad (Shed; para. 41, 44-45). Ultimately to detect water damage.  
Regarding claim 17, Shed discloses wherein the at least one auxiliary sensor is integrated into at least one of the plurality of capacitive electrodes (para. 44-45 and fig. 8; as applied e.g. in capacitive sensor assembly of Bingle and Newman.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of Newman in view of Botten in further view of Picciotto (US 2018/0081477).
Regarding claim 20, Bingle fails to disclose an epoxy material.
	Picciotto discloses wherein the optically transparent material of the base layer is a semi-transparent glass-reinforced epoxy laminate (para. 47).
	When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Picciotto in the device of Bingle. The motivation for doing so would have been to provide a flame retardant PCB (Picciotto; para. 47).


Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. Applicant argues that Schmidt fails to disclose vias extending through the pcb. The Office disagrees. Specifically Schmidt discloses where terminal contacts 60 which are placed in vias of the pcb (see fig. 4). Further wherein terminal contacts could be placed on both sides of a pcb (para. 36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628